Citation Nr: 1607858	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular total rating based upon individual unemployability (TDIU) prior to August 30, 2005.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to January 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing before the Board in September 2011. However, in August 2011 the Veteran withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case. See 38 C.F.R. § 20.704(e) (2015).

This matter was previously remanded by the Board in September 2013 in order to obtain updated medical treatment records and a new examination.

This matter was returned to the Board in August 2015, at which time the Board granted remanded the issue of entitlement to an extraschedular TDIU for the period from December 15, 2003 to August 29, 2005 for referral to the Director, Compensation and Pension Service for extraschedular consideration.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure the Veteran has been afforded adequate due process.

In the August 2015 remand, the Board directed the AOJ to refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU for the period from December 15, 2003 to August 29, 2005.  The remand directive included an instruction to "include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue." 

Of record is a September 10, 2015 document from the AMC that appears to be a proposed decision in the appeal.  That document purports to grant an extraschedular TDIU was prepared by a decision review officer.  

In an October 22, 2015 decision, the Director of Compensation Service stated that "a memorandum from the AMC dated September 9, 2015, requested an administrative review . . .  The evidence included in the letter from AMC is hereby incorporated into this decision."  The decision then went on to deny entitlement to TDIU on an extraschedular basis.  

In an October 24, 2015 deferred rating decision, the AMC directed that the claims file be returned to the Director of Compensation Service because the October 22, 2015 decision did not consider evidence of the Veteran's unemployability, specifically a September 2004 letter from the Veteran's physician, in which he finds the Veteran to be unemployable.  To date, it does not appear that the claims file was returned to the Director of Compensation Service for consideration of this evidence.  

The Board finds that additional development is necessary prior to adjudicating this claim.  First, the October 2015 from the Director of Compensation Service decision did not include a "include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue" as directed by the Board's remand.  This was recognized by AMC when it directed that the claims file be returned for such consideration; however, such action was not taken.  

Second, the decision stated that there is a memorandum by the AMC and a letter by the AMC; however, it does not appear that such documents have been associated with the claims file.  Therefore, remand is necessary to determine if a memorandum or letter by the AMC is missing from the claims file and to clarify the evidence used as the basis of the October 2015 opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the September 9, 2015 memorandum from the AMC requesting administrative review as referenced in the October 22, 2015 decision.  Obtain and associate with the claims file a copy of the AMC letter that is referenced in the October 22, 2015 decision.  

2.  If these documents do not exist or are not able to be obtained, place a memorandum in the claims file explaining the procedural steps that occurred in obtaining the October 22, 2015 decision.  

3.  If the October 22, 2015 decision is found to have not considered the evidence of record regarding the Veteran's unemployability, including but not limited to the September 2004 letter from the Veteran's physician (i.e. the AMC letter does not contain a full accounting of the relevant evidence), refer the claims file to the Director of Compensation Service for reconsideration of TDIU for the period prior to August 29, 2005, to include a full consideration of the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on this issue.

4.  Review the referral decision to ensure that it is in complete compliance with the directives of this remand.  If the decision is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

